PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/165,606
Filing Date: 26 May 2016
Appellant(s): Samsonov et al.



__________________
Shelly Guest Cermak
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 15, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 9, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8 and 13-15 (all non-withdrawn claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Takikawa et al. (U.S. 2011/0212469 A1) (see IDS) in view of Park et al. (“Metabolic engineering of Escherichia coli for the production of L-valine based on transcriptome analysis et al. (U.S. 5,120,654 A) as evidenced by Uniprot, Accession No. D6ICC5, 2013, www.uniprot.org.
Takikawa et al., claim 1, disclose a method of culturing a bacterium which belongs to the family Enterobacteriaceae and is able to produce an L-amino acid in a medium, and collecting the L-amino acid from the medium or the bacterium.
Regarding producing an amino acid that is L-glutamic acid, “Examples of L-glutamic acid-producing bacteria and parent strains which can be used to derive L-glutamic acid-producing bacteria include, but are not limited to, strains belonging to the genus Escherichia, such as E. coli VL334thrC+ (European Patent No. 1172433). E. coli VL334 (VKPM B-1641) is an L-isoleucine and L-threonine auxotrophic strain having mutations in thrC and ilvA genes (U.S. Pat. No. 4,278,765).”  Takikawa et al., para. [0097].  Further, “Examples of L-glutamic acid-producing bacteria and parent strains which can be used to derive L-glutamic acid-producing bacteria also include strains in which activity of an enzyme that catalyzes synthesis of a compound other than L-glutamic acid by directing synthesis away from the biosynthetic pathway of L-glutamic acid, or activity of an enzyme that catalyzes a reaction of decomposing or consuming L-glutamic acid, is reduced or eliminated. Examples of these enzymes include . . . γ-glutamylcysteine synthetase (gshA).”  Takikawa et al., para. [0101].  
Elimination of the gshA gene as stated by Takikawa et al. is considered to be a description of deleting the gshA gene.
As such, Takikawa et al. disclose culturing an E. coli bacterium having reduced or eliminated (i.e. deleted) gshA gene for the purpose of producing L-glutamic acid, and collecting L-glutamic acid from the medium/bacteria.  Uniprot B6ICC5 evidence that the gshA gene from strains of E. coli encodes a protein identical to SEQ ID NO: 2.
However, Takikawa et al. do not indicate an E. coli strain having deletion of the gshA gene for valine production, a branched-chain L-amino acid.
Park et al., Abstract, teach an L-valine production strain constructed by rational metabolic engineering.  As such, in view of the teachings of Takikawa et al., the skilled artisan at the time of filing et al. in an appropriate media and collecting the L-valine produced.  
Park et al., Fig. 1, shows the biosynthetic pathway for L-valine in E. coli.  As shown in Fig. 1, L-valine is directly produced from 2-ketoisovalerate by the activity of a branched chain amino acid aminotransferase encoded by the ilvE gene.  Park et al. teach increased expression of the ilvCED genes in the described L-valine production strain.  Since 2-ketoisovalerate does not contain any nitrogen atoms, it is clear that IlvE catalyzes the transfer of an amine group (i.e. aminotransferase) from an amino-containing compound.  Marquardt et al., col. 1, ln. 60-62, explain that “the aliphatic aminotransferase . . ., for which the ilvE gene [of E. coli] codes, synthesizes valine, leucine and isoleucine, inter alia, from the relevant keto precursors by transferring an amino group from glutamate.”  That is, valine is synthesized by E. coli by transferring the amino group from glutamate to the keto compound 2-ketoisovalerate.  As such, all valine produced by E. coli including the L-valine production strain described by Park et al. contains an amino group originating from glutamate, such that an intracellular pool of glutamate is necessary for the production of valine.
Takikawa et al. do not indicate an E. coli strain having deletion of the gshA gene for valine production.  However, at the time of filing, it would have been obvious to modify the rationally-designed L-valine production strain taught by Park et al. to have deletion of the gshA E. coli gene as taught by Takikawa et al.
Park et al. and Marquardt et al. teach that valine is produced by the action of the aminotransferase encoded by the ilvE gene with glutamate as a required source of the amino group for valine.  Since Takikawa et al. directly and explicitly teach deletion of the gshA gene to support production of glutamate, the skilled artisan at the time of filing would have been motivated to delete the gshA strain in any L-amino acid production strain wherein glutamate production would be desirable.  Since Park et al. and Marquardt et al. teach the L-valine production strain taught by Park et al. is a strain wherein glutamate production as a direct precursor to L-valine is desirable, the L-valine production strain taught by Park et al. is an any L-amino acid production strain wherein glutamate production would be desirable.  That is, the skilled artisan at the time of filing would have readily recognize that sufficient amounts of glutamate to support the activity of the transferase encoded by the ilvE gene is required for L-valine gshA gene in the L-valine production strain taught by Park et al. to achieve the benefit of increased availability of glutamate substrate for the transferase encoded by the ilvE gene required for L-valine biosynthesis. 

(2) Response to Argument
As an introduction, Appellant’s review of the “Legal Standard – 35 U.S.C. §103” on pages 3-5 of the Appeal Brief is acknowledged.  Specific arguments made by the Appellant are addressed below.  Since the Appellant does not divide arguments into separate headings, the discussion below is not divided into separate headings.

On pages 6-7 of the Appeal Brief, Appellant argues:

    PNG
    media_image2.png
    264
    688
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    227
    654
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    214
    642
    media_image4.png
    Greyscale


No Declaration under 37 C.F.R. § 1.132 has been “dismissed by the USPTO.”  The Declaration dated July 15, 2020 (herein, the “Declaration”), was fully considered and addressed in the final Office Action dated October 9, 2020.  A Declaration has not been “dismissed” simply because it was not found to be persuasive regarding the ultimate legal conclusion of obviousness.
As far as Appellant states “provided his expert opinion as to why the combination of teachings of the cited references of the Office are based on over-simplification and misinterpretation of the prior art,” the reasons why such opinion is in conflict with other evidence of record was discussed in the final Office Action dated October 9, 2020 and is further discussed below.  As far as Appellant describes “his sufficient skepticism and disbelief as to the conclusions of the Office, which is entitled to fair evidentiary weight,” “Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive.” MPEP 716.01(c)(III).  As far as any of such specific “conclusions of the Office” includes the “ultimate legal conclusion at issue” being obviousness, the “legal conclusion [of the Declarant] is not entitled to any weight.” MPEP 716.01(c)(III).  Although opinion testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issues, the opinions of the Declarant were fully address in the final Office Action dated October 9, 2020.  Specifically, “In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.” MPEP 716.01(c).  The 
Regarding Appellant’s citation to Environmental Designs, Environmental Designs addresses that “[b]efore learning of the Beavon process, and with knowledge of earlier failed efforts, both stated unequivocally that they believed the reduction of sulfur compounds to hydrogen sulfide would not adequately solve the problem. Expressions of disbelief by experts constitute strong evidence of nonobviousness.” Environmental Designs, 713 F.2d at 697-98. Here, the Declaration and other evidence of record do not establish any of 1) prior inability to engineering any microorganism to produce L-valine or other branched-chain amino acids, 2) any earlier failed efforts to engineering a microorganism to produce sufficient amount of L-valine or other branched-chain amino acids, and 3) any specific unsolved technical problem solved by embodiments of the claims.  
Rather, Park et al. establishes that it is known how to engineer at least E. coli to produce significant quantities of L-valine.  Park et al. reports the ability to produce L-valine at a “high yield of 0.378 g of L-valine per gram of glucose” in a batch culture containing 20 g/L of glucose.  Park et al., abstract.  It is noted that the working embodiments of the specification are performed in a fermentation medium containing 76.0 g/L of glucose, which is over three times the concentration of glucose as in Park et al.  See specification, para. [000180].  As such, the data presented in the specification, Table 2, is not directly comparable to the data provided by Park et al. due to the large differences in conditions under which fermentations to produce L-valine are performed.  As such, it has not been established that the claims solve any unsolved problem in the prior art or even perform in any way superior to the prior art.  As such, the Declaration at issue here is different from the expert opinion discussed in Environmental Designs that established the existence of a problem to which there was not an extant solution.
	On page 7 of the Appeal Brief, Appellant states that “Dr. Sineoky explains why the statement by the Examiner that “sufficient amounts of Glu to support the activity of the IIvE is required for Val biosynthesis” is not supported by any evidence” and “Dr. Sineoky also explains why the secondary reference of Park (PNAS) actually teaches away from the claimed invention because the ‘precursor’ refers to any substance that supplies carbon flux to the valine biosynthetic pathway, which is not glutamic acid, and those reading Park (PNAS) would have been motivated to increase carbon flux, delete et al. directly teach “constitutive expression of the downstream ilvED genes” for the production of L-valine in the engineered E. coli discussed therein.  As indicated in Fig. 2 of Park et al. and further described by Marquardt et al., the ilvE gene encodes an amino transferase that catalyzes the transfer of an amino group from glutamate to 2-ketoisovalerate to produce L-valine as a product.  As such, the reaction catalyzed by the product of the ilvE gene has two substrates that react at a 1:1 stoichiometric ratio such that the ordinarily skilled artisan at the time of filing would readily recognize that both substrates are required for there to be carbon flux through the product of the ilvE gene in the valine biosynthetic pathway.  That is, it is clear from Park et al. and Marquardt et al. that a deficiency in availability only one of glutamate or 2-ketoisovalerate would limit the production of valine.  As such, it is not accepted that Park et al. “teaches away” from increased provision of any substrate of the transferase encoded by the ilvE gene, including glutamate, since Park et al. and Marquardt et al. affirmatively teach that both substrates are required for carbon flux through the ilvE gene product.
	Park et al. do not affirmatively state whether 2-ketoisovalerate or glutamate is in shorter supply or more limiting for L-valine production in the engineered organisms taught by Park et al.  However, the expression of all of ilvBNCED (see Table 1 of Park et al.) as implemented in the engineered organisms of Park et al. clearly increase the supply of 2-ketoisovalerate as illustrated in Fig. 2 of Park et al.  
Park et al., page 7798, left column, states, “we decided to coamplify the ilvCED genes to possibly increase L-valine production. The ilvC and lived [sic, ilvED] genes were cloned sequentially following the ilvBN operon in pKKilvBN to make pKKilvBNCED. The Val strain was transformed with pKKilvBNCED and cultured in NM2 medium for 48 h. The finalOD600 and L-valine concentration at the end of flask cultivation were 23.8 and 3.43 g/liter, respectively. Thus, the coamplification of the ilvCED genes was found to be beneficial for increasing L-valine production.”
	The above description that overexpression of ilvED genes increases L-valine production is a description that the encoded IlvD and IlvE enzymes are bottlenecks for L-valine production, since if the same were not bottlenecks their overexpression would not have had led to a significant increase in valine production.  As described by Fig. 1 of Park et al., IlvD produces 2-ketoisovalerate, one of the two direct et al. definitely describe that the reaction catalyzed by IlvE is a bottleneck for L-valine biosynthesis.  In view of the same, in addition to increasing the availability of 2-ketoisovalerate by overexpression of the ilvD gene and other genes taught by Park et al., the ordinarily skilled artisan at the time of filing could have easily envisioned increasing the availability of the other substrate for the transferase encoded by ilvE for L-valine biosynthesis, which is glutamate.  
“Obviousness does not require absolute predictability, however, at least some degree of predictability is required.” MPEP 2143.02(II).  Here, in view of the Park et al. teaching overexpression of genes of ilvBNCED that increase carbon flux to 2-ketoisovalerate, there is a reasonable expectation that the corresponding amount of glutamate that is also required for carbon flux through the gene product of ilvE will become limited such that an increase in glutamate supply would reasonably be expected to increase L-valine production even in the absence of absolute predictability regarding this result.
	Further, MPEP 2143.01(I) provides that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.” In re Fulton, 391 F.3d 1195 1200-01, 73 USPQ2d 1141, 1145-46 (Fed. Cir. 2004).  Park et al. has no explicit discussion of the role of glutamate as substrate for the gene product of the ilvE gene or the gshA gene, although the ordinarily skilled artisan at the time of filing in reading Park et al. would readily understand that the nitrogen atom present in L-valine has some source wherein 2-ketoisovalerate does not contain a nitrogen atom.  Park et al. discussing other specific modifications and not discussing modifications related to glutamate production does not constitute a teaching away from modifications that can increase glutamate availability since Park et al. do not criticize, discredit, or otherwise discourage any additional modifications that may increase glutamate production including attenuation of gshA as recited in the claims.
Regarding Appellant’s statements on page 8 of the Appeal Brief that “there is no mention of either the gshA gene or protein in either Park (PNAS) or Marquardt, nor its function in any pathway, and so there would have been no reason to seek out the disclosure of Takikawa in an attempt to improve the production outcomes of Park (PNAS)” and “Takikawa and Marquardt fail to connect or explain the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Takikawa et al. teach that the deletion of gshA gene to increase glutamate supply such that duplicative teachings of the same need not be re-stated in the other references cited.  As explained above, Park et al. teach the desirability of increased expression of the ilvE gene to increase L-valine production and Marquardt et al. teach that glutamate is one of the co-substrates of the transferase gene product of the ilvE gene for L-valine production that motivates the ordinarily skilled artisan at the time of filing to increase glutamate supply by deletion or attenuation of the gshA gene for the reasons stated in the Grounds of Rejection.  Further, the references themselves are not required to explicitly state the motivation for combination relied upon for explaining a conclusion of obviousness.  “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988).” MPEP 2144(I).  Although the cited references may not explicitly state attenuated expression of the gshA gene to support L-valine production, the cited references explain that glutamate and 2-ketoisovalerate are the immediate precursors to L-valine that must react in a 1:1 stoichiometric ratio for the production of L-valine such that any modification that can increase glutamate availability can be reasoned from the knowledge contained explicitly in the cited references to have a reasonable expectation of success in positively affecting L-valine production.
Appellant on pages 8-9 of the Appeal Brief states the “Office Action of October 9, 2020 cites to Madden to support the assertion that the person of ordinary skill in the art would have recognized that increased availability of glutamate would have assisted in the production of L-valine. However, Madden fails to describe that an enhanced expression of glutamate dehydrogenase results in an increased et al. is not a reference relied upon in the Grounds of Rejection and is cited to rebut specific assertions made by Appellant.  For example, page 5 of the Declaration states that “Glu may be increased as taught by Takikawa. There is no reasonable expectation to believe that Val production can be improved under normal fermentation conditions and an excess supply of nitrogen.”  Appellant in page 5 of the Declaration provided no objection evidence regarding why one having ordinary skill in the art at the time of filing would not expect that Val production can be improved with excess nitrogen supply (e.g. increased glutamate supply), which is a conclusion that conflicts with the teachings of Marquardt et al. that 2-ketoisovalerate and glutamate are the immediate substrates that produce valine.  Madden et al. was cited only to rebut Appellant’s assertions on page 5 of the Declaration by showing that the ability of increased nitrogen supply in the form of increased glutamate supply has already been recognized in the prior art to benefit valine production such that Appellant’s statements on page 5 of the Declaration are anti-factual from what an ordinarily skilled artisan at the time of filing would have understood from the prior art knowledge that 2-ketoisovalerate and glutamate are the immediate substrates that produce valine.  
Specifically, Madden et al. (U.S. 2007/0026505 A1), para. [0369], states that the “enzyme glutamate dehydrogenase, encoded by the gdh gene, catalyses the reductive amination of α-ketoglutarate to yield glutamic acid. In coryneform bacteria, this reaction requires NADPH. In some instances, increasing expression or activity of glutamate dehydrogenase can lead to increased lysine, threonine, isoleucine, valine, proline, or tryptophan.”  As such, it is already well understood by ordinarily skilled artisans at the time of filing that an enzyme that produces glutamate, such as glutamate dehydrogenase, can support the increased production of many amino acids including valine.  The gshA gene as taught by Takikawa et al. encodes γ-glutamylcysteine synthetase, which is an enzyme activity described by Takikawa et al. as “catalyzes a reaction of decomposing or consuming L-glutamic acid.” Takikawa et al., para. [0101].  The ordinarily skilled artisan at the time of filing would readily recognize through the nomenclature γ-glutamylcysteine synthetase that such enzyme catalyzes the ligation of L-glutamate and L-cysteine to form γ-glutamylcysteine such that the relationship of the gshA gene to encoding a gene product that consumes L-glutamic acid is well described by Takikawa et al.  Further, See MPEP 2123(I) (“A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).”).  For example, the Declaration does not have any objective data or working examples.  The relationship between the availability of glutamate and valine production is clearly delineated by both Marquardt et al. and Madden et al. 
	Appellant on page 9 of the Appeal Brief states “as emphasized above, from figure 1 of Park (PNAS) showing the biosynthetic pathway of L-valine, it is clear that there are many possible enzymes, precursers [sic], and intermediates which could be selected to be targeted in attempts to improve production of h the final product of valine. To select the gshA gene from among these numerous candidate genes to be targeted, and combining with Takikawa constitutes impermissible hindsight. There are far too many candidates and no guidance in any of the cited references to choose the gshA gene as being a possible candidate for improving production of valine.”  MPEP 2145(X)(A) sets forth that "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).”  Here, all of 1) increased expression of the ilvE gene, 2) the gene product of the ilvE gene utilizing 2-ketoisovalerate and glutamate as substrates for the production of L-valine, and 3) deletion or attenuation the gshA gene to increase glutamate supply are all knowledge taught by the cited prior art and the motivation for combination of the teachings of the cited prior art set forth in the Grounds of Rejection relies only upon knowledge available to the ordinarily skilled artisan at the time of filing.  As such, the Grounds of Rejection do not rely upon improper hindsight.  Regarding arguments referencing a large number of candidate genes to be targeted, Takikawa et al. suggest that any gene or enzyme “that catalyzes synthesis of a compound other than L-glutamic acid by directing synthesis away from the biosynthetic pathway of L-glutamic acid” may be deleted or attenuated with a reasonable expectation of increasing glutamic acid supply such that attenuation of any such gene is suggested by Takikawa et al.  It is noted that there is no evidence of record indicating that deletion or attenuation of gshA gene is in any 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/TODD M EPSTEIN/Examiner, Art Unit 1652                                                                                                                                                                                                        
Conferees:
/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652   
                                                                                                                                                                                                     
/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.